Citation Nr: 1133153	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of torn left quadriceps. 

3.  Entitlement to an initial evaluation in excess of 10 percent for surgical scar on the left thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1976 to September 1980, with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  In pertinent part of that rating decision, the RO granted entitlement to service connection for residuals of torn left quadriceps and a surgical scar, and assigned respective evaluations of 10 percent, effective from September 19, 2006.  By that decision, the RO also denied entitlement to service connection for a left shoulder disorder. 

In June 2011, the Veteran testified before the undersigned during a Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims file.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

The record shows that in June 2011, the Veteran submitted claims for service connection for depression and a back disorder, both to include as secondary to his service-connected residuals of torn left quadriceps.  These matters have not yet been addressed by the RO and the Board does not have jurisdiction over them.  They are REFERRED back to RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disorder and to initial higher evaluations for residuals of torn left quadriceps and a surgical scar.  The Board finds that additional development is necessary before it can adjudicate the claims.

The Veteran testified during the June 2011 Board hearing that he had injured his left shoulder while on leave from active duty in Florida in July 1979.  The Veteran reported that he dislocated his shoulder while climbing out of the water and back into a boat after snorkeling.  He stated that he sought treatment at an emergency room, where his shoulder was placed back into the socket and that he was given a sling for his arm.  The Veteran testified that these private emergency room records are not available, but he has not yet asked VA for its assistance in attempting to obtain them.  

The Veteran also identified outstanding private treatment records from a surgery on his left shoulder in January 2000 at Arrowhead Hospital and recent private treatment for his left shoulder.  A remand is in order to attempt to obtain these records.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent medical treatment by asking him to submit a completed VA Form 21-4142. 

On remand, the RO/AMC should provide the Veteran with a VA examination to determine whether any current left should disability is related to his period of service, to include as aggravated by his Reserve service.  The Veteran testified about an inservice left shoulder injury and his reports are supported by a statement from a fellow service member who remembers the Veteran returning from leave with an injured left shoulder.  Further, the Veteran has testified that he has dislocated his shoulder at least fifteen times since 1980.  On each occasion he put his shoulder back together himself and did not seek medical treatment.  The Board is of the view that a VA examination to obtain a medical opinion should be performed on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also during the Board hearing, the Veteran testified that he felt that the residuals of his torn left quadricep and residual surgical scar involved more symptomatology than that what was recorded in a March 2007 VA examination report.  The Veteran testified that his activities have been significantly limited by his disabilities.  The March 2007 VA examination report shows that, the Veteran's disability was manifested by limitation of motion of the left knee, but the range of motion in degrees was not recorded.  

Given the length of time since the last VA examination and the Veteran's reports that his disabilities are manifested by additional symptomatology, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Accordingly, the case is REMANDED for the following action:

1. Send another letter to the Veteran requesting that he provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically, the RO/AMC should ask the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for any pertinent treatment involving his left shoulder since 1979, including those for a left shoulder surgery in January 2000. 

2. If any identified records cannot be obtained, the Veteran should be so informed, and a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

3. After all the available records have been received, the RO/AMC should provide the Veteran with a VA examination, with the appropriate specialist, to determine whether the current left shoulder disorder is related to his service.  The Veteran's claims file must be made available to the examiners prior to the examination, and the examiner must review the entire claims file in conjunction with the examinations. All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide a diagnosis corresponding to the claimed left shoulder disorder.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed left shoulder disorder was caused or aggravated by any aspect of the Veteran's periods of service, including his Reserve service.  The examiner should take into account the Veteran's reported history of a left shoulder injury in service, and any other pertinent clinical findings of record.

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

4. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected residuals of torn left quadriceps and residual surgical scar.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria for muscle injury.   

The examiner should report all signs and symptoms necessary for rating the Veteran's residuals of torn left quadriceps and residual surgical scar under the rating criteria.  In particular, the examiner should describe the wounds and identify which muscle groups are involved.

The examiner should also report the range of motion measurements for the left lower extremity, as appropriate.  All limitation of function must be identified.  Any additional functional loss due to pain, weakened movement, excess fatigability or incoordination on movement, or limited functional ability during flare-ups should be noted.  

The examiner should also evaluate the residual surgical scar on the left thigh,  The examiner should indicate the nature of the surgical scarring and expressly give the extent of scarring in square inches or centimeters, should indicate whether the Veteran's scarring is unstable (that is, frequent loss of covering of skin over the scar), deep, superficial (that is, not associated with underlying tissue damage), or tender and/or painful on objective demonstration, and whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part.

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

5. Thereafter, the RO/AMC should review the entire claims folder and re-adjudicate the Veteran's service connection claim and claims for increased initial evaluation, to include for extraschedular consideration.  If any of claims remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


